Citation Nr: 0201476	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  01-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than September 16, 
1994, for a grant of service connection for residuals of an 
anterior cruciate ligament reconstruction of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from October 1975 to May 
1977.  He also had a prior period of active duty for training 
from April 5, 1974, to August 2, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which denied a claim for an effective 
date earlier than September 16, 1994, for a grant of service 
connection for residuals of an anterior cruciate ligament 
reconstruction of the left knee.

A videoconference hearing was held on October 25, 2001, 
before the undersigned, who is a Member of the Board.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  Service connection for a chronic left knee disorder was 
denied by the Board in a July 1994 decision, which is final.

3.  On September 16, 1994, the RO received a claim from the 
veteran requesting the reopening of his previously denied 
claim for service connection for a chronic left knee 
disorder.

4.  There is no communication submitted prior to September 
16, 1994, and after the July 1994 Board decision, that could 
be construed as an informal claim of service connection for a 
chronic left knee disorder.

5.  Entitlement to service connection for a chronic left knee 
disorder did not arise until competent evidence, dated 
subsequent to September 16, 1994, established the existence 
of a nexus between an inservice left knee injury and the 
diagnosed chronic left knee disability.  


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than September 16, 1994, for a grant of service connection 
for residuals of an anterior cruciate ligament reconstruction 
of the left knee.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the file reveals that the veteran originally 
filed a claim for service connection for a chronic left knee 
disability on May 27, 1982.  That claim was denied by the RO 
in a July 1982 rating decision, essentially on the basis of 
the lack of evidence of a current chronic left knee disorder.  
The veteran was informed of this decision, and of his 
appellate rights, by letter also dated in July 1982.  The 
veteran did not appeal this rating decision.

In December 1984, the veteran requested the reopening of his 
previously denied service connection claim.  Private medical 
records reflecting an April 1985 arthroscopy, arthrotomy, 
anterior cruciate ligament reconstruction, and partial medial 
meniscectomy, of the veteran's left knee were submitted 
shortly thereafter in conjunction with this claim.  The RO 
denied the veteran's request to reopen his service connection 
claim in a May 1985 rating decision, which the veteran 
appealed to the Board.  

The Board denied the veteran's appeal of the May 1985 rating 
decision in a July 1986 decision, after finding that the 
evidence did not show that a chronic left knee disorder had 
had its onset during service.

Requests from the veteran to reopen his previously denied 
claim for service connection for a left knee disability were 
thereafter denied by the RO in confirmed rating decisions 
dated in July 1987 and January 1992.  The veteran appealed 
the latter, and the Board reopened his service connection 
claim, but denied it on the merits, in a decision dated in 
July 1994, after finding that the veteran's inservice left 
knee injury was acute and transitory, that a chronic left 
knee disorder was not present during active military service, 
and that the current left knee disorder was not attributable 
to any inservice incident.  The evidence reviewed by the 
Board included the veteran's service medical records and 
private and VA medical records dated between 1981 and 1992, 
confirming the inservice injury and the post-service 
manifestation of a left knee disability, as well as a 
transcript of the veteran's testimony at a February 1993 
travel board hearing.

On September 16, 1994, the veteran filed another written 
request asking the RO to reopen his claim and grant service 
connection for his chronic left knee disability.  He 
submitted no additional pertinent evidence other than his 
statement.  The RO denied the veteran's request in a November 
1994 rating decision, which the veteran appealed to the 
Board.  In an August 1995 rating decision, while the appeal 
to the Board was still pending, the RO reopened the veteran's 
claim (based on a buddy statement confirming the veteran's 
contention of having injured his left knee during service), 
and denied the claim on the merits.

On appeal before the Board, the case was first remanded, in 
February 1997, and thereafter reopened, in a June 1999 
decision, in which the Board also instructed the RO, in a 
remand section, to conduct additional development and 
readjudicate the claim.  In its June 1999 decision, the Board 
reviewed the evidence that had been associated with the file 
since the July 1994 Board decision, which essentially 
consisted of private medical records dated between December 
1994 and May 1996, the above mentioned "buddy" statement, a 
May 1997 VA medical examination report that contained an 
opinion favoring the veteran's contention of there being a 
nexus between his inservice left knee injury and his current 
left knee disability, and the veteran's testimony at a 
November 1998 central office hearing.

In a January 2000 rating decision, the RO, resolving 
reasonable doubt in favor of the veteran, granted the benefit 
sought on appeal, assigning a 20 percent rating for the 
veteran's left knee disability effective from September 16, 
1994.  The grant was based on the RO's review of the entire 
evidentiary record, especially the evidence that had been 
associated with the file since the July 1994 denial by the 
Board, to include the VA medical examination report of May 
1997, and a more recent VA medical examination report, dated 
in December 1999, the subscriber of which opined that, 
"[s]ince there is no evidence to the contrary, it is 
concluded that his original problems started while in the 
service in 1976."

Discontent with the effective date assigned by the RO in its 
January 2000 rating decision, the veteran requested, in a 
February 2000 written statement, an earlier effective date.  
The RO then issued the rating decision hereby on appeal, 
dated in June 2000, denying his claim, on the basis that 
"[t]he reopened claim for service connection, following the 
Board's final denial on 7-16-94, was received 9-16-94, 
therefore, service connection is established effective ... the 
date of the reopened claim."

In his November 2000 notice of disagreement, the veteran 
indicated that the grant of service connection "should go 
back to 1/78."  In his substantive appeal of June 2001, he 
indicated that "I believe that I should have been rated as 
disabled as of my leaving the Army in 1977," and that "I 
believe that the effective date should at the very least be 
the date of the original claim, 5-27-82."

At the October 2001 videoconference hearing, the veteran 
restated his request of June 2001 that the grant of service 
connection for a chronic left knee disorder be made effective 
back to the date of his original claim, May 27, 1982.



Legal analysis

Initially, it is noted that VA has a duty to assist in the 
development of facts relating to claims for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See also, final regulations 
implementing the VCAA, which were published on August 29, 
2001, and apply to most claims for benefits received by VA on 
or after November 9, 2000.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In the present 
case, and based on the explanation set forth in the following 
paragraph, the Board finds that VA's duties have been 
fulfilled to the extent necessary.

Essentially, there is no issue as to the substantial 
completeness of the veteran's application for an effective 
date earlier than September 16, 1994.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5102).  The veteran has been notified of the 
information necessary to substantiate his claim in the 
discussion contained in the rating decision on appeal and in 
the statement of the case that was issued in December 2000.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103).

Also, there is no indication of additional potentially 
relevant and available records that the RO has not requested.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A(b) and (c)).  
Further, the veteran requested a videoconference hearing 
before a member of the Board, and that hearing was scheduled, 
and held, in October 2001.  Thus, the Board is satisfied that 
all relevant facts have been properly developed and that VA 
has met its initial statutory duty to assist the veteran in 
developing all evidence necessary for an equitable 
disposition of his claim.

It is also noted that the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.400 (2001).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection, and a claim re-opened 
after final adjudication, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2001).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, and of a claim re-opened after final disallowance, 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400(a) (2001).  (emphasis added).

In the case of the receipt of new and material evidence other 
than service department records within the appeal period or 
prior to an appellate decision, the effective date will be 
assigned as though the former decision had not been rendered. 
38 C.F.R. § 3.400(q)(1)(i) (2001).  However, if the claim is 
received after a final disallowance, then the effective date 
will be the date of receipt of the new claim or the date when 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2001).

Section 3.400 further states that the effective date of a re-
opened claim will be the date of receipt of the claim, or the 
date when entitlement arose, whichever is later, except as 
provided in § 20.1304(b)(1).  38 C.F.R. § 3.400(r) (2001) 
(emphasis added).  Section 20.1304(b)(1) essentially 
addresses the effective date to be assigned in situations in 
which a request for a change in representation, a request for 
a personal hearing, or additional evidence, is submitted 
following the expiration of the 90-day period immediately 
following notification of certification and transfer of 
records, and that particular evidence is thereafter 
determined to be the basis for an allowance of the benefit 
that the Board had denied on appeal.  This exception does not 
apply to the present case, since the veteran did not request 
a change in representation or a personal hearing, nor did he 
submit additional evidence, following the 90-day period 
immediately after being notified of the certification and 
transfer of records.  See 38 C.F.R. § 20.1304(b)(1) (2001).

A decision by the Board is final unless the Chairman of the 
Board orders reconsideration of the matter on appeal.  
38 U.S.C.A. § 7103(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001).  Except when new and material evidence is 
submitted, a claim that is disallowed by the Board may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2001).  If new and material 
evidence is submitted with respect to a claim which has been 
disallowed, the Secretary may reopen and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2001).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more VA benefits.  38 C.F.R. § 3.155(a) (2001).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

In the present case, the veteran's claim for service 
connection for a chronic left knee disorder was denied by the 
Board in a decision dated in July 1994, for which the veteran 
did not request reconsideration and which is, therefore, 
final.  The fact that the veteran had previously submitted 
such an application, which was denied, is not relevant to the 
assignment of an effective date based on his current 
application of September 16, 1994.  See Washington v. Gober, 
10 Vet. App. 391, 393 (1997).  "Unless an exception provides 
otherwise, and in this case none does, an award of VA 
benefits may not have an effective date earlier than the date 
VA received the particular application for which the benefits 
were granted."  Id.

It is undisputed that the veteran filed his formal claim to 
reopen on September 16, 1994.  Turning to the question of 
whether in this case the veteran submitted an informal claim 
for service connection for a left knee disability prior to 
that date, the Board is of the opinion that he did not, under 
either § 3.155 or § 3.157:  An informal claim was not 
submitted under § 3.155 because no communication was ever 
filed between July 1994 and September 16, 1994, indicating 
the veteran's intent to apply for service connection for a 
chronic left knee disorder.  An informal claim must identify 
the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed, and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995), for the proposition that VA is not required to 
do a "prognostication," but to review issues reasonably 
raised by the substantive appeal).

An informal claim was not submitted under § 3.157 because, 
since the veteran had not been granted service connection for 
a left knee disability prior to September 16, 1994, "the 
mere receipt of medical records [prior to that date] cannot 
be construed as an informal claim [under § 3.157]." See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In other 
words, had this been a claim for an increased rating for an 
already service-connected disability, and had the file 
included a medical record showing treatment for such 
disability during the period prior to September 16, 1994, 
then the Board could have found that that record constituted 
an informal claim for an increased rating.

Having determined that the veteran's claim to reopen was 
submitted on September 16, 1994, there is no need to further 
discuss whether an effective date earlier than that should be 
granted based on an earlier date of entitlement to service 
connection for a chronic left knee disorder.  As indicated 
earlier, the effective date in cases such as the one 
currently on review shall be the date of the filing of the 
claim or the date when entitlement arose, whichever is later.  
In any event, the Board notes that the record shows that 
entitlement to service connection for a left knee disorder 
did not arise until competent evidence, dated subsequent to 
September 16, 1994, established the existence of a nexus 
between the veteran's inservice left knee injury and the 
diagnosed chronic left knee disability.

In light of the foregoing, an effective date earlier than 
September 16, 1994, is not warranted in this case under VA 
regulations governing effective dates for awards based on a 
re-opened claim after a final disallowance.  38 U.S.C.A. 
§ 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.400(r) 
(2001).


ORDER

Entitlement to an effective date earlier than September 16, 
1994, for a grant of service connection for residuals of an 
anterior cruciate ligament reconstruction of the left knee is 
denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

